Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2016

                                   No. 04-15-00052-CV

                       Billy C. WHITFIELD and Carolyn Whitfield,
                                      Appellants

                                             v.

                              Charles Thomas ONDREJ, et al.,
                                         Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-10-00231-CVK
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
       The appellees’ second motion for extension of time to file brief is hereby GRANTED.
The appellees’ brief is due on or before July 1, 2016. No further extensions of time will be
granted absent extraordinary circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court